Citation Nr: 0709717	
Decision Date: 04/03/07    Archive Date: 04/16/07

DOCKET NO.  04-27 320	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to permanence of a total disability rating for 
the purpose of qualifying for Dependents' Educational 
Assistance under Chapter 35 of title 38 of the United States 
Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran, who is the appellant in this case, served on 
active duty from November 1986 to July 1989 and from 
September 1990 to November 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine, which denied the benefit sought on appeal.

In April 2006, the veteran had a video conference hearing 
with the undersigned Acting Veterans Law Judge.  


FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
November 1986 to July 1989 and from September 1990 to 
November 1995.

2.  On October 27, 2006, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant, through his authorized representative, that a 
withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2006).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2006).  In an October 
2006 written statement, the appellant, through his authorized 
representative, has withdrawn this appeal and, hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
K.J. ALIBRANDO
	Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


